933 F.2d 1019
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Olayiwola OGUNBIYI, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, (UNITED STATES ofAmerica), Respondent.
No. 88-1457.
United States Court of Appeals, Tenth Circuit.
May 28, 1991.

Before LOGAN and EBEL, Circuit Judges, and COOK,* Chief Judge.
ORDER AND JUDGMENT**
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this matter.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
By order filed March 22, 1991, we deferred action on petitioner's pending motion to reopen proceedings on his petition for review and accompanying motion for stay of deportation until a final decision was rendered by the Board of Immigration Appeals (BIA) on related motions filed by petitioner with that tribunal.  The BIA has since issued an order denying the requested relief.


3
Upon consideration of the materials submitted by the parties, we concur in the BIA's analysis of the merits of petitioner's legal position and, accordingly, deny his pending motions for substantially the reasons expressed by the BIA.


4
The BIA's disposition of petitioner's deportation status is AFFIRMED, petitioner's pending motions are DENIED and our review over this proceeding is now concluded.



*
 Honorable H. Dale Cook, Chief Judge, United States District Court for the Northern District of Oklahoma, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3